Citation Nr: 1114165	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  06-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 23, 2005 for the grant of a 20 percent evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In a June 2009 decision, the Board denied the Veteran's claim for entitlement to a 20 percent disability rating prior to March 23, 2005 for service-connected bilateral hearing loss and also awarded an effective date of March 6, 1995 for service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 memorandum decision, the Court vacated the portion of the Board's June 2009 decision as to the rating issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Private audiology records from Ear, Nose and Throat Clinics of San Antonio reflect that audiograms were performed in August 2002 and December 2002.  The records include a graph of results of pure tone audiograms.  The records do not contain an interpretation of the results or set forth whether the Maryland CNC test was used.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In the recent decision of Savage v. Shinseki, 22 Vet. App. 124 (2011), the Court held that, where a private medical examination is insufficient or unclear in some way, and it reasonably appears that a request for clarification could provide relevant information that is not otherwise in the opinion and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Id. at 11.    

On remand, the RO should seek clarification from the private examiner.  The private audiologist should be requested to interpret the audiograph results and to determine whether the Maryland CNC test was used.  If the private audiologist is not available to provide an interpretation of the examination records, a VA audiologist should interpret the August 2002 and December 2002 audiogram results.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain appropriate authorization from the Veteran and should contact the private audiologist who performed the August 2002 and December 2002 audiograms.  The audiologist should be requested to interpret the results of the audiographs, indicate whether the Maryland CNC test was used, and provide any additional information the audiologist finds necessary.  

2.  If the private audiologist is not available to provide the requested information, a VA audiologist should provide an interpretation of the August 2002 and December 2002 private audiological results from Ear, Nose and Throat Clinics of San Antonio.  If the examiner is unable to interpret the results, the examiner should provide a rationale.  

3.  Following the completion of the actions requested above, the RO should readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them an applicable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


